              Case 1:20-cr-00232-RP Document 18 Filed 12/14/20 Page 1 of 5




    R
        oo   w'     i
                                                                 F LE      1               DL
    I"At'         1Th(
                  1/-1
                             71?i
                             '-V-1
                                                                           -
                                                                           DEC 142020
                                                                cLERx,-u.s.ot$rRIc,couRT
                                                                       RCTOFT.S


STijFf
                         A                                       r'   '4




                                 i   rJr4   1       3L&S   (e         7c        Ioj


AiDJaoo24Q.P                         E   fc'ty ce+                                -hLA-F


                                         Wçe bk                            4o

o       d           4                                                  IS

                   LJ1L4orL                         CJJ

    I                                                 iThyScI




                                                j
                                Case 1:20-cr-00232-RP Document 18 Filed 12/14/20 Page 2 of 5




       Page          1   of4



                                                       CAUSE       NOj(ROojj
      THE STATE OF TEXAS                                                      §              IIT}fE           JISTRICT COUIT OF
      vs.                                                                     §             _________                        TEXAS
                                                                              §             __________                          ISTRICT

                                                             TfM .L_FL
                                                      1%.J 1j'.J± 1?C1)
                                                                           SPEEDY TRIAL
  TO TIlE HONORABLE JUDGE OF SAID COURT:
                                              ,    Defendant, moves the Court tffOrder a speedy                              upport of this
 motion shows:
                                                                                        I



                                                                          T       I




                    An indictment in this action has been presented.                        is currently an             atTDCJ. Adetainer
 was placed on the Defendant by                                      County


                    Defendant has previously              the Court                               of counsel and speedy resolution of
 his pending charges. To date;              Deft          has not heard                 from the Court concerning this prior request.


                Defendant seeks a                  trial in order thatjustice may be done and that he be accorded due process
and due course of law as                      ivelyfgiaranteed by the United States and Texas Constitutions.                 See, Barkerv.

Wingo, 92                S.Ct.2182(1972)                 asserts that any further delay would result in irreparable hami due to
the ksJ                  witnesses necess
      III
            f
                I    41EREFORE, the     Dit            prays the Court grant this motion and order that trial in this matter be set
roç
      4 Jlt          on or before     3/3 )'                  ,   or, if trial is not set on or before said date, that the indictment
ierj                khsmissed on the ground that the Defendant has been denied his constitutional nght to a speedy thai
                                                                                  Respectfully submitted,


      irij!
                                                                                  Dej6ndant, Pro Se
                                                                                  Pf1nted name:
                                                                                  TDCJ No.          51         C\
                                                                                                                    5
                                                                                                                            J
                                                                                  TDCJUnit               cii'
                                                                                      SiQ1       FM q'9
                                                                                  Address, Route and/or Box Number
                                                                                     4                    Texas 7 72c]




                                                                                                               SCFO REF 05.07
                   Case 1:20-cr-00232-RP Document 18 Filed 12/14/20 Page 3 of 5                                        -   I




Page 3   of   4'

                                   CAUSE NO.    )       croojft1)
                                                                        IN THE DISTRICT COURT OF
THE STATE OF TEXAS                                  §
                                                    §

VS.                                                 §                   _________C1', TEXAS
                                                    §                                                1




                                                    §                   ________JTIC                     DISTRICT



                                                                                                (1
                                                                   II




         Onthisthe_______ dayof.
                                              ORDER
                                                        1iuM
                                                               I


                                                                                        j1




                                                                        came on to be he.fL
                                                                                              4 I'endant's Motion


for Speedy Trial, and it appears to the Court,'that th<f            dant has been denied his constitutional

right to a speedy trial in this cause and the indic1mei    hould be dismissed.

         IT IS, THEREFORE,      (kED that the ind          nent in cause number                                   be
                                   jJ
                               J
dismissed.



                                                    JUDGEPRESIDING




    1J'ij



 ''u1111i1''I

               l




                                                                                              SCFO REF    05.07
                      Case 1:20-cr-00232-RP Document 18 Filed 12/14/20 Page 4 of 5




                                                                                                            Order          been mailed,
                         I    certify that a   copy of the     foregoing Motion for Speedy Trial and
          :1
                                                                               delivered to                                       for the
      ji       certified mail, return-receipt requested/hand
                                                                                              this   the                        day     of
                               at                                       (address),   on
 I        I
               State                                                                                          I1



                                                                   20          <year>>.
     .1
               ________________________________<<month>>


                                                                                          Ilfli
1!(If                                                                                                              "1jlI
                                                                                              fendant,Pro2'

                                                                                                  JUnit    Tv5
                                                                                                      QLF/VL9
                                                                                              Idress, Route and/or Box Number
                                                                                                                      Texas _272:'/
                                                         14    If ij
                                                         .44




                              'iii
                      1J cli                         1




                                 I
                 ii       I




                                lii




                                Il:




                 'tHHIiJ.




                                                                                                                       SCFO REF 05.07
                                                                           .
l32-/                                                                                  ppy
                                                          AUSTIN TX 787
  Yc-                                               RIO GRANDE DISTRICT
                                                      8 DEC 2020 PM 3 L.
  )Ol   FA'\

               772i-'
                                                                                           FORE ER
                                                                                                     s
                                     -I




                                 *
                                          /   -us
                   \4                                                316
                                                           5+   R
                        1
                            ',
                                               Au     T
               -




                                                                       jj1itJIliiiiJJ1jhJjJlijiil
                                                                                                         Case 1:20-cr-00232-RP Document 18 Filed 12/14/20 Page 5 of 5
